Citation Nr: 1548048	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  10-09 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to April 24, 2008 for the grant of service connection for an anxiety disorder.  

2.  Entitlement to a rating in excess of 30 percent for coronary artery disease.  

3.  Entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy, left lower extremity.

4.  Entitlement to a rating in excess of 10 percent for diabetic peripheral neuropathy, right lower extremity.

REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the September 2008 (coronary artery disease, diabetic peripheral neuropathy) and May 2014 (anxiety disorder) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a Travel Board hearing located in Philadelphia, Pennsylvania in front of the undersigned Veteran's Law Judge (VLJ) in July 2015.  A transcript of the hearing is associated with the claims file.  

The issues of increased rating for coronary artery disease and peripheral neuropathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO received a claim for service connection for PTSD on June 3, 2004.
 
2.  In an October 2004 decision, the RO denied service connection for PTSD.
 
3.  At the time of the denial of service connection for PTSD, the RO had sufficient information available to identify and locate service department records that are relevant to the claim.
 
4.  In a September 2008 decision, the Board reopened the service connection claim based, in part, on newly received service department records. 
 
5.  The RO later granted service connection for an anxiety disorder, based, in part, on the newly received service department records.


CONCLUSION OF LAW

The criteria for an earlier effective date of June 3, 2004, for the grant of service connection for an anxiety disorder are met.  38 U.S.C.A. §§ 5103A, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.156, 3.157, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify and assist

The appeal of an effective date is a "downstream" issue from the RO's grant of service connection for the Veteran's claims.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159 is not required because the claims have already been substantiated.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).

VA has also satisfied the duty to assist.  The Veteran has not identified any additional evidence relevant to the issue on appeal that has not been obtained.  The Veteran also testified at a hearing before the undersigned that was conducted in accordance with the regulatory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  Bryant v. Shinseki, 23Vet. App. 488 (2010) (interpreting 38 C.F.R. § 3.103(c)(2)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that there is no further assistance that would be reasonably like to aid the Veteran in substantiating the claim.

Earlier effective date 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155.

Under the provisions of 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Included are service records that are related to a claimed in-service event, injury, or disease, regardless of whether such record mentions the veteran by name, "as long as the other requirements of paragraph (c) of this section are met."  Such records do not apply when VA could not have obtained the records because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1).

Service connection has been awarded for the Veteran's anxiety disorder, effective from April 24, 2008.  The Veteran contends he is entitled to an earlier effective date for the grant of service connection for anxiety disorder.  

By way of history, the earliest evidence of record that the Veteran applied for VA benefits of any sort consists of a VA form 21-526 (Veteran's Application for Compensation or Pension) date stamped as received by VA on April 30, 2003.  The Veteran filed claims of entitlement to service connection for diabetes and peripheral neuropathy.  Notably, the Veteran did not include any psychiatric condition or complaints in this claim.  

The earliest evidence of record that the Veteran applied for a psychiatric claim was in a correspondence received in June 3, 2004 which claimed entitlement to service connection for PTSD.  The Veteran's claim was denied in an October 2004 RO rating decision based on a lack of a verifiable stressor and a lack of diagnosis.  The Veteran did not file a notice of disagreement and the decision became final.  38 U.S.C.A. § 7104(a).

The Veteran filed a claim to reopen his PTSD claim in a correspondence received April 24, 2008.  The RO issued a rating decision in September 2008 which found new and material evidence had not been submitted to reopen the PTSD claim last denied in October 2004.  The Veteran filed a notice of disagreement and perfected his appeal. 

The Board notes that in March 2013, the Veteran's military personnel file was associated with the claims file based on stressor assertions from 2003 VA treatment records associated with the file in 2010.  

In a May 2014 RO rating decision,  service connection for an anxiety disorder was eventually granted, evaluated at 30 percent disabling, effective April 24, 2008.  An anxiety disorder disability was granted rather than PTSD.  The RO stated that stressors needed to be verified but letters to the Veteran went unanswered.  VA medical records revealed the description of the Veteran's event and Department of Defense historical documents were able to verify the traumatically stressful event.  Further, the August 2011 VA examiner found the reported stressor events were adequate to support a diagnosis of PTSD but the Veteran did not meet the Veteran did not meet the DSM-IV criteria required for a PTSD diagnosis and was diagnosed with anxiety disorder not otherwise specified.  

The Veteran filed a notice of disagreement received June 20, 2014, where the Veteran initially asserted a proposed effective date of April 30, 2002 and later asserted his effective date should be the date of his original claim (April 30, 2003).  The Veteran timely perfected this appeal and the current appeal ensued.  

The Veteran asserted during his 2015 Board hearing that he is entitled to an earlier effective date for his anxiety disorder essentially because he put down PTSD in addition to his heart problems and diabetes on his original claim.  Alternatively, he was sent to see a VA medical professional who he saw for over two years for the condition.  It was also discussed that service department records may have been associated with the file which ultimately lead to the grant of service connection.  See Board hearing transcript, p. 17, 21.  

For the reasons that follow, the Board concludes that the evidence of record is supports a finding that an earlier effective date of June 3, 2004 is warranted for the grant of service connection for an anxiety disorder.

With respect to the Veteran's claim that he filed for PTSD in his original VA Form 21-526 in April 30, 2003, the evidence does not support this it did not include a claim for PTSD.  

In general, unappealed rating decisions remain final and binding, i.e, not subject to revision unless shown to be based on clear and unmistakable error (hereinafter: CUE).  38 C.F.R. § 3.105 (a); see also 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.400(k); Best v Brown, 10 Vet. App. 322 (1997).  The Veteran has not asserted that the October 2004 RO decision is based on CUE.

While CUE is not shown, this case presents other circumstance that require VA to reconsider the October 2004 rating decision.  As noted, under § 3.156(c)(1), "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim."  As part of the regulation, the Secretary has included a non-exhaustive list of records that could constitute official service department records.  Id.  However, the applicability of this regulation is tempered by subsection (2), which provides that § 3.156(c) "does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim" or because the claimant did not "provide sufficient information for VA to identify and obtain the records."  38 C.F.R. § 3.156(c)(2).  "An award made based all or in part on the records identified by paragraph (c)(1) ... is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3).  Concerning whether a claimant had provided sufficient information to identify or locate a pertinent service department record, the Court had more to say.

In Mayhue v. Shinseki, 24 Vet. App. 273, 280-82 (2011), the Court recognized that § 3.156(c)(2) cannot be used to deny an earlier effective date in a newly acquired service department records case where the information ultimately used to verify a purported stressor was available to VA at the time the claim was previously denied.  The Court observed that it was VA's failure to use the information that it always had available, and not any inaction on the part of the Veteran, that prevented VA from corroborating a stressor at an earlier date.  Id; also see Shipley  v. Shinseki, 24 Vet. App. 458, 463-65 (2011).

In this case, the VA had, at the time initially denied the PTSD claim in October 2004.  The Veteran described his stressor events in detail throughout VA treatment records in 2003.  While it is true, the Veteran did not provide a statement regarding his stressors in response to development records, a description of the events were constructively of record.  The RO in the May 2014 rating decision essentially determined that the reopening and granting of the claim was partly on receipt of service department records, here military personnel records.  Thus, the fact that the Veteran did not specifically reply when asked to provide a description of his stressors appears to be irrelevant where later obtained service department records relevant to the case at hand are received and the claim is later granted, based, in part, on those newly received service department records.

Based on the foregoing, § 3.156(c) is the regulation relevant to this decision concerning the effective date for service-connected anxiety disorder, claimed as PTSD.  Under these circumstances, the prior October 2004 rating decision must be reconsidered.  As noted above, according to 38 C.F.R. § 3.156(c) (2).  "An award made based all or in part on the records identified by paragraph (c) (1) ... is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later."  38 C.F.R. § 3.156(c)(3).  Because the Veteran submitted the previously-decided claim for service connection on June 3, 2004, that date becomes the effective date for service connection for his anxiety disorder.

ORDER

An earlier effective date of June 3, 2004 for the grant of service connection for an anxiety disorder is granted.


REMAND

Upon a review of the record, further evidentiary development is required prior to the adjudication of the Veteran's increased rating claims for coronary artery disease and right and left lower extremity peripheral neuropathy.  

The Veteran was last afforded VA examinations for lower extremity peripheral neuropathy and coronary artery disease in May 2011.  The peripheral neuropathy examination revealed mild external popliteal neuropathy involving both lower extremities.  The Veteran had diminished sensation in a stocking distribution to monofilament testing, temperature and fine touch.  Ankle reflexes were absent bilaterally.  The heart examination revealed ischemic heart disease with a 50% ejection fraction and an estimated metabolic equivalents (METS) of 7.  There were no limitations reported as to his ability to work as a machinist and no functional limitations in regard to his activities of daily living.  

The Veteran testified during a July 2015 Board hearing regarding lower extremity peripheral neuropathy symptoms and heart condition symptoms.  He reported that previously, peripheral neuropathy symptoms included tingling and a "little numbness here or there" but now the tingling was pain and numbness coming from his foot up to the middle of his calf.  He explained that he would be "laying there" and "all of a sudden" a sharp pain would come and would make him jump.  The left leg was overall worse than the right leg.  For instance, eventually right leg numbness would go away but the left leg stayed numb.  It had been at least three years since he was able to sit while putting his legs up.  There had been a gradual worsening since 2009.  In regard to his heart condition, he reported it impacted his ability to work.  Prior to the disability he was a handyman and a physically active person.  The condition caused exhaustion and he had to take breaks all the time.  His shoulders felt "real heavy and winded."  He also felt a shortness of breath which required him to sit down and wait until he caught his breath.  He was a career millwright welder but also enjoyed working on a personal level.  He stopped working professionally because he had a heart attack and could not even vacuum the floor and his doctor told him to stop working in 2008 or 2009.  When he first encountered heart problems he denied chest pains but now he had heaviness in his shoulders.  

In view of the Veteran's suggestion of a worsening of his disabilities, a more contemporaneous medical examination is needed to evaluate the Veteran's service-connected disabilities of coronary artery disease and diabetic peripheral neuropathy of the right and left lower extremities.  See 38 C.F.R. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous); Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Updated VA treatment records should be obtained as well.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records including those from the Philadelphia VAMC beyond May 2014.  

2.  Schedule the Veteran for VA examinations with a physician with appropriate expertise to assess the nature and severity of his peripheral neuropathy of the left and right lower extremities and his coronary artery disease.  It is imperative that the claims file and virtual folder be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.  

For the Veteran's peripheral neuropathy: 

The examiner should identify any neurological findings in the left and right lower extremities, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, or severe in nature).  

For the Veteran's coronary artery disease:

All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to properly calculate the Veteran's heart workload measured in METs.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should estimate the level of activity.  This should be expressed in METs, and supported by specific examples, such as slow stair climbing that results in dyspnea, fatigue, angina, dizziness, or syncope; or identify whether there is left ventricular dysfunction and identify the level of ejection fraction.  Indicate whether the Veteran has had more than one episode of acute congestive heart failure in the past year or chronic congestive heart failure.

All findings should be reported in detail and a complete rationale provided for each opinion.

2.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


